Case: 16-60790        Document: 00514187239          Page: 1     Date Filed: 10/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                        No. 16-60790
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           October 6, 2017

UNITED STATES OF AMERICA,                                                   Lyle W. Cayce
                                                                                 Clerk
                Plaintiff – Appellee,

v.

ALTON YOUNG,

                Defendant – Appellant.




                     Appeal from the United States District Court
                       for the Northern District of Mississippi


Before JOLLY and ELROD, Circuit Judges, and RODRIGUEZ, District
Judge.*
JENNIFER WALKER ELROD, Circuit Judge:
      Alton Young appeals the district court’s classification of Young as a Tier
III sex offender based on his prior conviction for touching a child for lustful
purposes in violation of Mississippi Code section 97–5–23. On appeal, Young
argues that the district court should have applied the categorical approach in
making its tier determination and, in doing so, found that the Mississippi
statute criminalizes a broader range of conduct than the generic federal
offenses that result in Tier III classification. Applying the categorical approach


      *   District Judge of the Western District of Texas, sitting by designation.
     Case: 16-60790       Document: 00514187239         Page: 2    Date Filed: 10/06/2017



                                      No. 16-60790
and concluding that the Mississippi statute and the federal offense of abusive
sexual contact are comparable, we AFFIRM.
                                             I.
       On November 17, 2009, Alton Young was convicted of touching a child
for lustful purposes in violation of section 97–5–23 of the Mississippi Code. As
a result of his conviction, Young was required to register as a sex offender
pursuant to the Sex Offender Registration and Notification Act (SORNA).
Young failed to register as a sex offender. On March 30, 2016, an arrest
warrant was issued and executed for Young.                 On August 4, 2016, Young
pleaded guilty to one count of failure to register as a sex offender in violation
of 18 U.S.C. § 2250(a).
       Prior to his sentencing, Young filed a written objection to the
Presentence Investigation Report (PSR) prepared in his case. Specifically,
Young objected to his classification as a Tier III sex offender based on his
Mississippi conviction. Young asked the district court to apply the categorical
approach and find the language of the Mississippi statute too broad to fall
under the generic definitions called for by 42 U.S.C. § 16911, which defined a
Tier III sex offender. 1 If scored as a Tier I offender, as Young requested, Young
faced a recommended sentencing range of 10–16 months, as opposed to 18–24
months as a Tier III offender.
       At sentencing, Young again argued against his classification as a Tier III
offender. The government responded that Fifth Circuit precedent supports use
of a circumstance-specific approach over a categorical approach, which would
show the need for Young’s Tier III classification. 2 With respect to the breadth


       1 Effective September 1, 2017, 42 U.S.C. § 16911 was transferred to 34 U.S.C. § 20911.
See 42 U.S.C. § 16911. The relevant substance of the statute, however, remains the same.
       2 According to the indictment, Young’s underlying conviction involved the touching of

a 12-year-old girl’s vagina when he was 45 years old. With these facts, if the district court
were allowed to consider them, Young qualifies as a Tier III sex offender.
                                             2
    Case: 16-60790     Document: 00514187239      Page: 3   Date Filed: 10/06/2017



                                  No. 16-60790
of Mississippi Code section 97–5–23, the government suggested it is in fact
narrower than the federal statutes because under the federal statutes an
individual could be convicted for touching to humiliate or degrade, while the
Mississippi statute specifically requires that the touching be to satisfy lust or
depraved sexual desires.
      The district court agreed with the government’s argument and overruled
Young’s objection. The district court accepted the PSR and sentenced Young
to 24 months imprisonment and five years supervised release. Young appeals
his sentence as a Tier III sex offender.
                                         II.
      Section 2A3.5 of the United States Sentencing Guidelines sets forth
three base offense levels for failure to register as a sex offender in violation of
18 U.S.C. § 2250(a).     U.S. Sentencing Guidelines Manual § 2A3.5 (U.S.
Sentencing Comm’n 2016). Each level corresponds with one of three offender
tiers established under SORNA. Id. Included within the definition of a Tier
III sex offender is “a sex offender whose offense is punishable by imprisonment
for more than 1 year and (A) is comparable to or more severe than . . . (i)
aggravated sexual abuse or sexual abuse (as described in sections 2241 and
2242 of Title 18); or (ii) abusive sexual contact (as described in section 2244 of
Title 18) against a minor who has not attained the age of 13 years.” 34 U.S.C.
§ 20911(4). Thus, if a state statute is comparable to or more severe than the
federal offenses of aggravated sexual abuse, sexual abuse, or abusive sexual
contact, a defendant with a prior conviction under that state statute will be
subject to the Tier III base offense level. See, e.g., United States v. Coleman,
681 F. App’x 413, 418 (5th Cir. 2017).
      “For properly preserved claims, this court reviews the district court’s
interpretation and application of the Sentencing Guidelines de novo.”           Id.
(quoting United States v. Cedillo-Narvaez, 761 F.3d 397, 401 (5th Cir. 2014)).
                                           3
    Case: 16-60790     Document: 00514187239     Page: 4   Date Filed: 10/06/2017



                                  No. 16-60790
                                       III.
      In the present case, the government appears to concede now that the
categorical approach should be used in determining a sex offender’s tier. In a
recent opinion issued by this court, we addressed a question similar to the one
at issue here: whether a Minnesota statute is “comparable to or more severe
than” the federal offense of abusive sexual contact. Coleman, 681 F. App’x at
416–17. The court noted that “[i]f the Minnesota statute is comparable to the
federal crime of abusive sexual contact, [the] analysis need not go any further
because [the defendant] would qualify as a Tier III offender under either the
categorical or circumstance-specific approach.” Id. at 416. While the same is
true here, in line with at least four other circuits, we follow the categorical
approach in determining whether Mississippi Code section 97–5–23 is
comparable to or more severe than the generic crimes listed in 34 U.S.C.
§ 20911(4)(A). See United States v. Berry, 814 F.3d 192, 197 (4th Cir. 2016);
United States v. Morales, 801 F.3d 1, 4–6 (1st Cir. 2015); United States v. White,
782 F.3d 1118, 1130–35 (10th Cir. 2015); United States v. Cabrera-Gutierrez,
756 F.3d 1125, 1133–34 (9th Cir. 2014).
      The relevant portion of Mississippi Code section 97–5–23 states as
follows: “Any person above the age of eighteen (18) years, who, for the purpose
of gratifying his or her lust, or indulging his or her depraved licentious sexual
desires, shall handle, touch or rub with hands or any part of his or her body or
any member thereof, or with any object, any child under the age of sixteen (16)
years, with or without the child’s consent, or a mentally defective, mentally
incapacitated or physically helpless person as defined in [Mississippi Code]
Section 97-3-97, shall be guilty of a felony . . . .” Miss. Code Ann. § 97-5-23.
The government argues that this offense is comparable to abusive sexual
contact as set forth in 18 U.S.C. § 2244.


                                        4
    Case: 16-60790     Document: 00514187239     Page: 5   Date Filed: 10/06/2017



                                  No. 16-60790
      “Sexual contact,” as it is used in 18 U.S.C. § 2244, is defined as “the
intentional touching, either directly or through the clothing, of the genitalia,
anus, groin, breast, inner thigh, or buttocks of any person with an intent to
abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of any
person.” 18 U.S.C. § 2246(3).
      Young argues that Mississippi Code section 97–5–23 is broader than the
federal offense of abusive sexual contact because: (1) it criminalizes conduct
beyond the touching of a particular list of body parts, in contrast to the federal
offense, and includes touching with an object; and (2) it criminalizes conduct
against a person under the age of 16 years, while 34 U.S.C. § 20911(4)(A)(ii)
restricts the age of the victim to less than 13 years.
      According to Young, the focus of his argument is “[t]he conduct being
criminalized, i.e. the touching of the body parts.” Young emphasizes that
because a person could be convicted by lustfully touching any part of a child,
“this could include a shoulder, an ear, or even a pinky toe.” These are all body
parts not listed in the federal statute, and thus, Young argues, the Mississippi
statute is broader. In response, the government points to the intent element
of the Mississippi statute, which requires that the touching be “for the purpose
of gratifying his or her lust, or indulging his or her depraved licentious sexual
desires.”   According to the government, “[t]he assertion that one could be
convicted of fondling or touching a child for lustful purposes by touching them
on the shoulder, ear, or toe is a clever argument, but not a realistic one,” as
evidenced by the fact that Young failed to provide even one example of a
Mississippi court applying section 97–5–23 in a way inconsistent with the
touching described in the federal statute.
      In United States v. Castillo-Rivera, 853 F.3d 218 (5th Cir. 2017) (en
banc), we held that “[a] defendant who argues that a state statute is nongeneric
cannot simply rest on plausible interpretations of statutory text made in a
                                        5
    Case: 16-60790     Document: 00514187239      Page: 6   Date Filed: 10/06/2017



                                  No. 16-60790
vacuum.” 853 F.3d at 222. “He must also show ‘a realistic probability, not a
theoretical possibility, that the State would apply its statute to conduct that
falls outside the generic definition of the crime.’” Id. (quoting Gonzales v.
Duenas-Alvarez, 549 U.S. 183, 193 (2007)).           Here, we agree with the
government that Young has failed to show such a realistic probability.
      While Young points to possible ways that conduct could fall within
Mississippi Code section 97–5–23 but outside of the federal offense of abusive
sexual contact, such as the lustful touching of a child’s shoulder, ear, or toe, he
has failed to establish a realistic probability that the State of Mississippi would
apply its statute to such conduct. In fact, Young could not identify even a single
case in which Mississippi has done so. And the cases Young provided are from
different states and involve different statutes. See, e.g., People v. Calusinski,
733 N.E.2d 420, 426 (Ill. App. Ct. 2000); People v. Diaz, 49 Cal. Rptr. 2d 252,
254 (Ct. App. 1996); Cornelius v. State, 445 S.E.2d 800, 804 (Ga. Ct. App. 1994).
We do not find these persuasive. Nor do we agree with Young that the majority
holding in Castillo-Rivera should not apply simply because this is a SORNA
tier classification case and not an illegal reentry case. Young provides no
reasons why this distinction between the cases makes a difference, nor can we
find one.
      Consequently, Young’s argument that Mississippi Code section 97–5–23
is not comparable to the federal offense of sexual abusive contact fails. The
relevant offenses contain comparable elements, even if the body parts that are
the subject of the touching are specifically listed in the federal definition. See
Coleman, 681 F. App’x at 418 (holding that the elements of a Minnesota statute
are comparable to the elements of the federal crime of criminal sexual abuse
“even if the Minnesota statute has been applied to a slightly broader range of
conduct”).


                                        6
    Case: 16-60790     Document: 00514187239      Page: 7   Date Filed: 10/06/2017



                                  No. 16-60790
      With respect to Young’s second point regarding the victim’s age, because
Young explicitly waived this argument both in his written objection to the PSR
and at sentencing, we do not review it.            “Waiver is the ‘intentional
relinquishment or abandonment of a known right.’” United States v. Arviso-
Mata, 442 F.3d 382, 384 (5th Cir. 2006) (quoting United States v. Olano, 507
U.S. 725, 733 (1993)). “Waived errors are unreviewable.” United States v.
Rodriguez, 602 F.3d 346, 350 (5th Cir. 2010).         Here, in Young’s written
objection, he stated he “raise[d] no argument with respect to the age
requirements of the state and federal statutes involved in the analysis.”       At
sentencing, after discussing the difference between the Mississippi statute and
34 U.S.C. § 20911(4)(A)(ii) regarding the victim’s age, Young again said he was
“not raising any argument to that effect.” We take these statements as an
intentional relinquishment of Young’s right to appeal his sentence on this
basis. Thus, we will not discuss it.
      We do note, however, that this opinion should not be read as holding that
the categorical approach applies both when comparing prior convictions with
the generic offenses listed under 34 U.S.C. § 20911(4) and when it comes to the
specific circumstance of the victims’ ages. Other circuits have handled these
parts of 34 U.S.C. § 20911 differently. See, e.g., White, 782 F.3d at 1133–35
(“In light of the text of the statute, its legislative history, and these practical
and equitable concerns, we conclude Congress intended courts to apply a
categorical approach to sex offender tier classifications designated by reference
to a specific federal criminal statute, but to employ a circumstance-specific
comparison for the limited purpose of determining the victim’s age.”); see also
Berry, 814 F.3d at 197 (reaching the same conclusion as the Tenth Circuit in
White); cf. United States v. Gonzalez-Medina, 757 F.3d 425, 432 (5th Cir. 2014)
(holding that “the language, structure, and broad purpose of SORNA all
indicate that Congress intended a non-categorical approach to the age-
                                        7
    Case: 16-60790    Document: 00514187239    Page: 8   Date Filed: 10/06/2017



                                No. 16-60790
differential determination in [34 U.S.C. § 20911(5)(C)]”). We save discussion
of any argument on this point for a day when it is properly raised.
                                      IV.
      Having determined that the district court correctly classified Young as a
Tier III offender, we AFFIRM his sentence.




                                      8